DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8-15 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Chen (U.S. Pat. No. 10,804,815).
Regarding claims 1 and 12, Chen discloses a method for protecting an on-board electrical network of a truck, the truck comprising: 
an internal combustion engine (49), 
a base-line equipment provided by a truck manufacturer having one or more base-line loads connected to the on-board electrical network, configured to be supplied by the on-board electrical network and to have a current consumption (DC loads 35 disclosed in col. 1, lines 35-40), 
an auxiliary equipment fitted a posteriori by a truck body builder having one or more auxiliary loads connected to the on-board electrical network, configured to be supplied by the on-board electrical network and to have a current consumption (AC accessory loads in claim 1 which are connected to 47, 48), 
an alternator for supplying current to the on-board electrical network from the internal combustion engine (33 and 44), and 
a battery having a battery maximum capacity and connected to the on-board electrical network (claim 1 and fig. 3), the method comprising, 
when the internal combustion engine is ON (fig. 4): 
determining that the internal combustion engine is to be turned off (step 52), 
determining a total current consumption of the truck as the sum of the current consumption of the one or more base-line loads and the one or more auxiliary loads (51 disclosed in col. 5, lines 3-9), 
determining the battery maximum capacity (“available power” step 51 disclosed in col. 5, lines 14-18), 
comparing the total current consumption to the battery maximum capacity (step 53 col. 5, lines 14-18 discloses determining the SOC) and 
if the total current consumption is lower than the battery maximum capacity, turning off the internal combustion engine (step 55), and 
if the total current consumption is higher than the battery maximum capacity, 
reducing the current consumption of at least one adjustable auxiliary load selected from the one or more auxiliary loads so that the total current consumption becomes lower than the battery maximum capacity (preventing option addressed) or 
preventing the internal combustion engine from being turned off (step 54).
Regarding claim 2 which depends from claim 1, Chen discloses further comprising, after determining that the internal combustion engine is to be turned off: 
determining if at least one of the one or more auxiliary loads is ON (51 would monitor for power consumption which would indicate a load being on), and if at least one of the one or more auxiliary load is ON, continuing the method, and if none of the one or more auxiliary loads is ON, turning off the internal combustion engine (at 53 a check would be made that would allow the engine to stop with no electrical loads on the battery).
Regarding claim 3 which depends from claim 1, Chen discloses further comprising when the internal combustion engine is OFF and when at least one selected auxiliary load selected from the one or more auxiliary loads is OFF: 
receiving an activation request to switch on the at least one selected auxiliary load, determining the current consumption of the at least one selected auxiliary load, determining a total current consumption of the truck as the sum of the current consumption of the one or more base-line loads and the one or more auxiliary loads, determining the battery maximum capacity, calculating an available capacity of the battery corresponding to the difference between the battery maximum capacity and the total current consumption, 
if the current consumption of the at least one selected auxiliary load is lower than the available capacity of the battery, switching on the selected auxiliary load (this would be a No at 56), and 
if the current consumption of the at least one selected auxiliary load is higher than the available capacity of the battery, preventing the selected auxiliary load from switching on (turning on engine option addressed), or turning on the internal combustion engine before switching on the selected auxiliary load (Yes  at 56 would result in an engine turn on).
Regarding claim 4 which depends from claim 1, Chen discloses further comprising when the internal combustion engine is OFF and when at least one selected auxiliary load selected from the one or more auxiliary loads is OFF: receiving an activation request to switch on the at least one selected auxiliary load, turning on the internal combustion engine, and switching on the selected auxiliary load (at 56).
Regarding claim 5 which depends from claim 1, Chen discloses wherein the battery maximum capacity can be determined depending on at least one of the following parameters, including: 
the State of Charge (SoC) of the battery (SOC option addressed above), 
the State of Health (SoH) of the battery (ageing), and the temperature (T) of the battery (SOC option addressed).
Regarding claim 6 which depends from claim 1, Chen discloses wherein the current consumption of the at least one adjustable auxiliary load is reduced using a relay or a transistor, for example a MOSFET switch (col. 4, lines 25-30).
Regarding claim 8 which depends from claim 1, Chen discloses wherein an alert is sent to the driver when the current consumption of the at least one adjustable auxiliary load is reduced (preventing option addressed, this limitation modifies an unaddressed option from claim 1).
Regarding claim 9 which depends from claim 1, Chen discloses wherein if the total current consumption is higher than the battery maximum capacity, all of the auxiliary loads are selected as adjustable auxiliary load and the current consumption of all of the auxiliary loads is reduced (preventing option addressed, this limitation modifies an unaddressed option from claim 1).
Regarding claim 10 which depends from claim 1, Chen discloses wherein the one or more auxiliary loads are each assigned to a predetermined supply priority and if the total current consumption is higher than the battery maximum capacity, the one or more auxiliary loads are selected as the at least one adjustable auxiliary load depending on the assigned predetermined supply priority (preventing option addressed, this limitation modifies an unaddressed option from claim 1).
Regarding claim 11 which depends from claim 1, Chen discloses wherein the current consumption of the one or more auxiliary loads is recorded (conveying sensor data to a controller however fleeting would cause a recording of the data).
Regarding claim 13 which depends from claim 12, Chen discloses wherein the base-line equipment comprises a base-line electronic control unit (20) configured to control the one or more base-line loads and the one or more auxiliary loads.
Regarding claim 14 which depends from claim 12, Chen discloses wherein the base-line equipment comprises 
a base-line actuator (37), the base-line electronic control unit being configured to control the base-line actuator (shown in fig. 3), 
wherein the one or more auxiliary loads comprise a direct auxiliary load (35) coupled to the base-line actuator, and 
wherein, when the total current consumption is higher than the battery maximum capacity and the direct auxiliary load is selected from among the at least one adjustable auxiliary load, the base-line electronic control unit is configured to activate the base-line actuator, and the base-line actuator is configured to reduce the current consumption of the direct auxiliary load (preventing option addressed, this limitation modifies an unaddressed option from claim 1).
Regarding claim 15 which depends from claim 12, Chen discloses wherein the auxiliary equipment comprises an auxiliary electronic control unit communicating with the base-line electronic control unit and an auxiliary actuator, the auxiliary control unit being configured to control the auxiliary actuator, wherein the one or more auxiliary loads comprise an indirect auxiliary load coupled to the auxiliary actuator (46), and wherein, when the total current consumption is higher than the battery maximum capacity and the indirect auxiliary load is selected from among the at least one adjustable auxiliary load, the base-line electronic control unit is configured to send a control message to the auxiliary electronic control unit, the auxiliary electronic control unit is configured to activate the auxiliary actuator, and the auxiliary actuator is configured to reduce the current consumption of the direct auxiliary load (preventing option addressed, this limitation modifies an unaddressed option from claim 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (U.S. Pat. No. 10,804,815) as applied to claim 1 above, further in view of Flores (U.S. Pub. No. 2021/0114583).
Regarding claim 7 which depends from claim 1, Chen does not disclose wherein the method is implemented while the truck is moving, in particular when switching to a fuel saving mode in which the truck is moving with the internal combustion engine turned off.
Flores, which deals in hybrid vehicles, teaches wherein the method is implemented while the truck is moving, in particular when switching to a fuel saving mode in which the truck is moving with the internal combustion engine turned off (paragraph 121).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Chen with the vehicle moving operation of Flores because this improves fuel economy (paragraph 121).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GONZALO LAGUARDA whose telephone number is (571)272-5920. The examiner can normally be reached 8-5 M-Th Alt. F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GONZALO LAGUARDA/Primary Examiner, Art Unit 3747